Title: To George Washington from Oliver Wolcott, Jr., 18 August 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department August 18. 1795.
          
          The Secretary of the Treasury respectfully transmits to the President of the United States a Letter from the Commissioner of the Revenue dated the 17th Inst: covering a proposal made by the honble Henry Dearborn esqur. for erecting a Lighthouse on Seguin Island in the District of Maine.
          It appears that in consequence of several petitions having been presented to Congress praying the repeal of the Law of the 19th of May 1794 for building the Lighthouse on Seguin Island, all measures for carrying the said law into effect were suspended until after the end of the last session.
          As the present proposal is the only eligible one that has been made, & perhaps not unreasonable considering the advanced price of labour & materials, the Secretary is of opinion that it will be for the Interest of the United States to close with the said proposal. All which is most respectfully submitted
          
            Oliv: Wolcott JrSecry of the Treasy
          
        